Citation Nr: 1443573	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  14-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for hypertension, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to August 1994.  The Veteran died in May 2009; the appellant is his widow. 

The appeal to the Board of Veterans' Appeals (Board) arose from June 2009 and August 2010 rating actions.  In the June 2009 rating decision, the RO denied the Veteran's request to reopen his claim that he filed prior to his death.  In the August 2010 rating decision, the RO denied the appellant's request to reopen the previously denied claim for service connection for hypertension as well as entitlement to service connection for the cause of the Veteran's death.  In June 2009 and October 2010, the appellant filed notices of disagreement (NODs) with both decisions.  A statement of the case (SOC) was issued in December 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

As reflected in the SOC, the RO granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal for service connection for hypertension. 

In August 2011, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO; and, in September 2014, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.  In this regard, the Board observes that the Veteran was previously denied service connection for hypertension (as reflected in an August 1998 SOC).  However, it appears that he did not file a substantive appeal.  In July 2008, the Veteran filed a claim to reopen.  Nevertheless, a review of records submitted by the appellant suggests that additional pertinent service treatment records may have been associated with the record since the prior final decision.  As such, it appears that this may be a claim for reconsideration as opposed to a claim to reopen.  See 38 C.F.R. § 3.156(c).  Thus, the Board has characterized this issue as set forth on the front page of this decision.      
 
The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's claim.  A review of the documents in Virtual VA and VBMS reveals that with the exception of the Board hearing transcript located in Virtual VA, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

In statements of record and during the Board hearing, the appellant has asserted that the Veteran's was diagnosed with hypertension in service.  She indicated that both she and her husband were nurses and he experienced high blood pressure when he was young while on active duty, but stayed away from medications.  Then, in August 1989, he experienced very high blood pressure that caused an aneurism.  At that point, he started taking medications to control his hypertension while still on active duty, which he continued taking until he retired.  She has indicated that there is documentation of hypertension in his service treatment records, but records from 1989 to 1994 have been misplaced by VA.  

Nevertheless, there are service treatment records prior to this period that do document elevated blood pressure readings.  In this regard, an August 1982 record shows that the Veteran's blood pressure went up at times and his reading was 140/80 at that time.  Moreover, a February 1989 record indicates borderline high blood pressure and an assessment of borderline hypertension.  A March 1989 record again shows borderline hypertension with a blood pressure reading of 130/74.  An August 1989 record also documents a blood pressure reading of 140/60.  Another undated service examination reflects a blood pressure reading of 142/83 and noted a history of hypertension.  

In this case, there is no medical evidence or opinion addressing whether Veteran's hypertension was  related to service.  However, given the above-noted evidence, the Board finds that such an opinion is needed to resolve the accrued benefits claim. See 38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange to obtain an opinion addressing this matter-based on review of the entire record-from an appropriate VA physician.  

With respect to the cause of death claim, the Board observes that the May 2009 Certificate of Death lists colon cancer as the immediate cause of death.  However, a supplemental report of cause of death issued in September 2010 also listed uncontrolled hypertension as a significant contributing factor.  Moreover, in a May 2009 opinion, the Veteran's private doctor stated that the Veteran was unable to be treated with certain medications for his colon cancer due to his persistent problems with hypertension.  Thus, as any decision with respect to the claim for service connection for hypertension may affect the appellant's claim for service connection for cause of death, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the service connection for cause of death claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

While these matters are on remand, to ensure that all due process requirements are met, and that the record  is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In this regard, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the AOJ for the following actions:

1.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide this claim within the one-year period).

2.  If the appellant responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, request a medical opinion from an appropriate physician, at an appropriate VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions.  

The physician  should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's hypertension (a) had  its onset in service, (b) was manifested within one year of his retirement from service, or (c) was otherwise medically related to service.  

In proffering the opinion, the physician should consider and discuss  the Veteran's available service treatment records (to include those documenting elevated blood pressure readings and assessments of "borderline hypertension" referenced above), post service treatment records, and the appellant's assertions. 

Complete, clearly-stated  rationale for all conclusions reached  must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).



5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for hypertension, for accrued benefit purposes, and the claim for service connection for cause of the Veteran's death, in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal is denied, furnish to the appellant and her representative attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



